      Case 1:15-cv-06885-LTS-SLC Document 216 Filed 06/23/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                             Plaintiffs,

       against
                                                        CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)

                                                                          ORDER
THE CITY OF NEW YORK, et al.,

                             Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, June 23, 2020 regarding Plaintiffs’ Letter-Motion

for a discovery conference for an anticipated motion seeking sanctions against Defendants for

spoliation (“Plaintiffs’ Letter-Motion”) (ECF No. 208) and Defendants’ Letter-Motion for a

discovery conference for an anticipated motion for a protective order (“Defendants’ Letter-

Motion”) (ECF No. 213). As set forth below, Plaintiffs are GRANTED leave to file a motion seeking

sanctions for spoliation, and Defendants are DENIED leave to file their motion for a protective

order. Accordingly, the parties’ motions for conferences regarding their anticipated motions (ECF

Nos. 208, 213) are DENIED as moot.

                                I.PLAINTIFFS’ LETTER-MOTION

       Plaintiffs’ Letter-Motion requests a conference for an anticipated motion seeking

sanctions against Defendants for alleged spoliation of Monthly Condition Impact Reports (the

“Monthly Reports”) for each Plaintiff, which the Court’s March 5, 2020 Order (the “March 5

Order”) directed them to produce. (ECF No. 208 at 1). Plaintiffs argue that Defendants failed to

preserve 19 Monthly Reports created from 2012 through 2015 in a manner that was purposeful
      Case 1:15-cv-06885-LTS-SLC Document 216 Filed 06/23/20 Page 2 of 5



to “prevent Plaintiffs from obtaining damaging evidence” against Defendants. (Id.) While

Defendants acknowledge that they no longer have the 19 Monthly Reports, they claim to have

produced to Plaintiffs substantially similar information to the Monthly Reports in documents

entitled Squad Supervisor’s Recapitulations (the “Recapitulations”). (Id.) Plaintiffs argue that the

Recapitulations are not equivalent to the Monthly Reports because, while they offer “raw

information,” they do not possess comments regarding officers’ performance. (Id. at 2).

       Defendants oppose Plaintiffs’ Letter-Motion, arguing that in May 2019, Plaintiffs accepted

a substitution of summons and arrest statistics in place of the Monthly Reports. (ECF No. 211 at

1). Defendants continue that the March 5 Order denied Plaintiffs’ request for Monthly Reports

for alleged comparators, and limited production to only the Monthly Reports that pertained

specifically to Plaintiffs. (Id.) In addition, Defendants argue that they had no duty to preserve

the Monthly Reports, did not willfully or intentionally lose them, the missing reports are

irrelevant as to two of the Plaintiffs, Plaintiffs have not suffered prejudice, and (although Plaintiffs

do not ask for one) an adverse inference would be unwarranted. (Id. at 1-3).

       During the telephone conference with the Court today, Plaintiffs’ counsel confirmed that

there is no urgency to their anticipated motion, which can be filed after the close of fact

discovery. Accordingly, in the interest of efficiency the Court GRANTS Plaintiffs leave to file a

motion for sanctions against Defendants, after the close of fact discovery.

       Based on the representations of the parties during today’s conference about the

remaining fact discovery to be completed, the Court directs the parties to complete fact discovery

by Wednesday, July 15, 2020. By Wednesday, July 29, 2020, if Plaintiffs decide to proceed with

a motion for sanctions against Defendants for spoliation, Plaintiffs are to file either (1) a letter



                                                   2
      Case 1:15-cv-06885-LTS-SLC Document 216 Filed 06/23/20 Page 3 of 5



stating that they intend to rely on their filings at ECF Nos. 208 and 212, or (2) a notice of motion

and memorandum of law in support of their motion for sanctions in which Plaintiffs must include

all grounds on which they are seeking sanctions for spoliation. Defendants are directed to file

their opposition by Wednesday, August 12, 2020, and Plaintiffs are directed to file their reply, if

any, by Wednesday, August 19, 2020.

                               II.DEFENDANTS’ LETTER-MOTION

       Defendants’ Letter-Motion requests a conference for an anticipated motion for a

protective order. (ECF No. 213 at 1). Defendants argue that on May 9, 2020 Plaintiffs served a

supplemental discovery request seeking the Recapitulations for the comparators, which violates

the Court’s March 5 Order and May 18, 2020 Order (the “May 18 Order”) and. (Id. at 1-2).

Defendants continue that the March 5 Order limited production of the Monthly Reports to those

specific to Plaintiffs, and that the May 18 Order makes “clear that [P]laintiffs can only serve post-

deposition document requests,” which the supplemental request is not. (Id. at 1-2). Defendants

argue that because the information in the Recapitulations is “simply an electronic version of the

data recorded in the Monthly Reports,” based on the March 5 Order, Plaintiffs are not entitled

to the comparator information. (Id. at 2). Defendants assert that they only offered to provide

the Recapitulations as a substitute for the 19 missing Monthly Reports. (Id. at 2).

       Plaintiffs argue that because the Recapitulations are relevant, Defendants should have

produced them in 2018 when Plaintiffs “requested all documents related to claims of each of the

named Plaintiffs.” (ECF No. 215 at 1). Plaintiffs argue they did not learn of the Recapitulations

until May 7, 2020, after Defendants produced them as a substitute for the missing Monthly

Reports that the March 5 Order required to be produced. (Id.) Plaintiffs assert that, once they



                                                 3
      Case 1:15-cv-06885-LTS-SLC Document 216 Filed 06/23/20 Page 4 of 5



learned of the Recapitulations, they immediately requested them. (Id.) Plaintiffs interpret the

May 18 Order more broadly to allow them to “request specific documents related to depositions

or new discovery obtained by Plaintiffs.” (Id. at 2). Plaintiffs request that Defendants “unredact

the information” for the comparators, of which Plaintiffs’ counsel has complied a list, contained

in the Recapitulations. (Id.)

       The March 18 Order limited the scope of Defendants’ remaining production by specifying,

in relation to Plaintiffs’ December 22, 2019 document requests, that “Plaintiffs may make a

specific follow up request for” “a specific document or type of document . . . discussed during a

deposition of one of Defendants’ witnesses.” (ECF No. 205 at 1). In addition, the March 5 Order

did limit production of the Monthly Reports, but the limitation in the March 5 Order largely

stemmed from Plaintiffs’ delay since 2018 in requesting the Monthly Reports, and delay in raising

any issues regarding their production or their substitution by “summons and arrest statistics for

Plaintiffs and the alleged comparators.” (ECF No. 178 at 36–40). However, Plaintiffs did not learn

of the Recapitulations until Defendants produced some of them in May 2020 as a substitute for

the missing Monthly Reports. (ECF No. 215 at 1). Having previously offered production of the

comparators’ information through summons and arrest statistics, as an alternative to the

Monthly Reports (see ECF No. 178 at 36), Defendants cannot now refuse production of similar

information in the Recapitulations. Accordingly, by Friday, June 26, 2020, Plaintiffs are directed

to provide to Defendants a list of the names of the comparators for which Plaintiffs are requesting

information be unredacted from the Recapitulations. By Thursday, July 2, 2020, Defendants are

to reproduce to Plaintiffs the Recapitulations with those redactions removed.




                                                4
      Case 1:15-cv-06885-LTS-SLC Document 216 Filed 06/23/20 Page 5 of 5



         Finally, as discussed during today’s conference, the parties are directed to proceed with

the deposition of Lieutenant Andrew Hatki via video conference on Wednesday, July 8, 2020.

         The Clerk of Court is respectfully directed to close ECF Nos. 208 and 213.




Dated:          New York, New York
                June 23, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                 5
